CALOGERO, C.J.,
dissents from denial of application for rehearing and assigns reasons.
I would grant the application for rehearing to allow respondent, Gasper J. Schiro, an opportunity to present oral argument prior to this court’s final decision in this disciplinary case. Pursuant to La. Sup. Ct. Rules, Rule 19, § ll(l)(b), Mr. Schiro had the right to file objections to the recommendations of the Office for Disciplinary Counsel, in which case he would have been entitled to oral argument prior to this court’s decision. However, because he mistakenly failed to file an opposition, the court accepted the recommendations without any input from Mr. Schiro. I would respect his unblemished record as an attorney for more than forty years, and excuse his failure to file his opposition within the original time period allowed. I would also be inclined to modify the penalty imposed by this court, perhaps to a public reprimand or suspension, fully deferred. I can attest to the fact that Mr. Schiro is a person of impeccable moral character who has long served the people of the City of New Orleans as a trusted elected official in the position of Recorder of Conveyances, a position to which he has been successively elected since 1979. Mr. Schiro is both a civic leader and a political leader, who is now asking this court to allow him an opportunity to pursue his right to oral argument prior to submitting to disciplinary action. Further, the tone of his application for rehearing is deferential and cordial.